Citation Nr: 1011252	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
spondylolisthesis of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

John Francis, Counsel






INTRODUCTION

The Veteran served on active duty from June 2004 to April 
2007. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veteran provided a new address in a July 2008 substantive 
appeal. Supplemental statements of the case in September 2009 
and November 2009 were mailed to the old address.  Therefore, 
the Veteran has not been provided with an opportunity to 
respond.  See 38 38 C.F.R. § 20.302 (2009).  Further, in the 
September 2009 supplemental statement of the case, the RO 
determined that an additional examination was necessary.  
38 C.F.R. § 3.326 (2009).  A VA contract examination was 
directed by the RO, but the notices providing the dates and 
locations for an original and rescheduled examination in 
October 2009 were also mailed to the old address.  The 
Veteran did not acknowledge the notices or submit any new 
correspondence and did not report for either examination.  As 
VA sought to further develop the Veteran's claim but did not 
adequately inform him of the time and place for the 
examination, a new examination with notice mailed to the 
current address is necessary to decide the claim. 

In the substantive appeal, the Veteran requested a hearing 
before the Board sitting at the RO.  In December 2009, the RO 
mailed notice of a hearing scheduled in February 2010.  The 
notice was mailed to the old address, and the Veteran did not 
appear as scheduled.  There is no record of any follow-up or 
telephone contact with the Veteran.  As the Veteran was not 
adequately provided the opportunity for a requested hearing, 
another hearing must be scheduled at the next appropriate 
opportunity. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all essential all 
notification letters and duty to assist 
correspondence are sent to the Veteran at 
his proper address.   

2.  Schedule the Veteran for a VA 
examination of his lumbar spine.  Request 
that the examiner review the claims file 
and note a review in the examination 
report.  Request that the examiner 
evaluate the Veteran's spine disorder and 
assess the impact of the disability on 
the Veteran's occupation and daily 
activities.  Ensure that all notification 
to the Veteran regarding the examination 
is sent to the correct address.  

3.  Then, review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Readjudicate the claim for an increased 
initial or staged rating in excess of 10 
percent for spondylolisthesis of the 
lumbar spine.  If any benefit sought 
remains denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and the requisite 
time period to respond.  

4.  Then, contact the Veteran and 
ascertain whether or not he still wishes 
to have a hearing before the Board 
sitting at the RO.  If a hearing is 
desired, one should be scheduled.  If 
not, the case should then be returned to 
the Board for further appellate review, 
if otherwise in order.   

The purposes of this remand are to ensure development is 
complete, and to assist the appellant with the development of 
his claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

